Citation Nr: 0919962	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for a deviated 
septum, status post septoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which in pertinent part, granted entitlement to 
service connection for a deviated septum, status post 
septoplasty, and assigned an initial noncompensable 
disability evaluation, effective August 1, 2001.  

The Veteran failed to report for his scheduled hearing before 
a Veterans Law Judge in February 2006.  The hearing request 
is therefore deemed withdrawn.  38 C.F.R. § 20.702(d) (2008).

This case was previously before the Board in April 2006 and 
November 2006 when it was remanded for further development.  
The case returned to the Board in October 2007 and the Board 
denied the claim for a compensable rating for a deviated 
septum, status post septoplasty

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2008, the Court granted a Joint Motion filed by the parties 
vacating and remanding that portion of the Board's October 
2007 decision that denied a compensable rating for the 
Veteran's deviated septum.  

The Joint Motion was premised on evidence that the Veteran 
had loss of the senses of taste and smell, the need for the 
Board to provide further reasons and bases for not awarding 
separate evaluations for these losses, and for consideration 
of whether further examination to evaluate these symptoms was 
needed.

The Veteran's claim was returned to the Board, and in 
November 2008 the appeal was again remanded for additional 
development.  

In a March 2009 rating decision, service connection was 
granted for complete loss of taste, evaluated as 10 percent 
disabling and complete loss of smell, evaluated as 10 percent 
disabling, effective August 1, 2001.  Those are the maximum 
schedular ratings for these disabilities.  38 C.F.R. § 4.87, 
Diagnostic Codes 6275, 6276 (2008).  The Veteran has not 
expressed disagreement with these evaluations.  

The Veteran has filed claims for entitlement to an increased 
rating for headaches, and for entitlement to service 
connection for kidney stones and a skin condition of the 
feet.  As no action has been taken on these claims, they are 
referred to the RO for the appropriate action.  


FINDING OF FACT

The Veteran's deviated septum, status post septoplasty, is 
manifested by complaints of chronic congestion and difficulty 
breathing, with a mildly deviated septum and minimal 
thickening of the right sinus; there is no nasal obstruction, 
no nasal polyps, loss of part of his nose or scarring, or 
sinus disease.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for a 
deviated septum, status post septoplasty, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.87a, 
4.97, Diagnostic Codes 6502, 6504, 6510-6514, 6522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice in 
this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

In a November 2008 statement, the Veteran submitted records 
of private treatment for his disability and noted that he had 
undergone treatment at the Richmond VA Medical Center (VAMC).  
The record contains VAMC clinical records dated through 
September 2004.  While the Veteran asked in his November 2008 
statement that his VAMC records be procured and reviewed, he 
did not state that he had undergone VAMC treatment after 
September 2004 or give any indication that there were other 
outstanding VAMC treatment records.  Therefore, the Veteran 
has not identified any additional potentially pertinent VA 
medical records that must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran was provided proper VA examinations 
in response to his claims.  In this regard, the Joint Motion 
noted that testing of taste and smell had been recommended by 
a VA examiner, but had not been conducted.  The testing was 
subsequently conducted on a VA examination in December 2008.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

A VA examination was provided in April 2002.  The Veteran 
reported undergoing surgery for a deviated septum during 
service with current complaints of difficulty breathing, loss 
of smell, and continued nasal congestion.  Physical 
examination showed a deviated septum to the left, otherwise 
no abnormalities were observed.  The diagnosis was a deviated 
septum, status postseptoplasty, with residual nasal 
congestion and deviation.  

Records of outpatient treatment from the Richmond VA Medical 
Center (VAMC) show that the Veteran complained of sinus 
congestion with anosmia.  Examination showed that the nose 
was clear with mild septum deviation.  

The Veteran was seen at the VAMC non-acute emergency room in 
December 2003 complaining of a stuffy nose.  A deviated 
septum was noted, the nose was positive for hyperemia, but 
there was no edema or lesions.  Mucosa was moist.  The 
diagnosis was increasing nasal congestion.  

Other treatment records from the VAMC show that the Veteran 
was diagnosed with chronic sinusitis with anosmia in February 
2004.  A head CT was negative for any significant 
abnormality.  Similarly, an MRI of the sinuses in September 
2004 was unremarkable with no lesions and clear nasal 
cavities.

In September 2005 the Veteran underwent an MRI of his head 
with his private physician.  The nasal cavity was normal with 
very minimal mucoperiosteal thickening in the right maxillary 
sinus.  No cause for the Veteran's decreased sense of smell 
was evident.  

A septoplasty was performed in May 2006 by the Veteran's 
private doctor to correct a septal deviation.  In a December 
2006 follow-up appointment, the Veteran's nose was found to 
be normal with no deviation, although he still complained of 
loss of smell and taste.

The Veteran was provided another VA examination in June 2006.  
He complained of anosmia, decreased taste, and persistence of 
nasal blockage symptoms.  Physical examination showed no 
nasal obstruction, no nasal polyps, no septal deviation, and 
no tissue loss, scarring, or deformity of the nose.  The 
diagnosis was deviated nasal septum status post repairs in 
1995 and 2006.  The Veteran's disability had no significant 
effects on his occupation and no effect of daily activities 
other than a mild impact on feeding due to his decreased 
senses of smell and taste.  

Another VA examination was afforded in December 2008.  The 
Veteran reported undergoing septoplasties in the early 1990s 
and 2005 that improved his breathing, but left him with 
complete loss of smell and almost complete loss of taste.  
His current symptoms were nasal congestion, frequent 
breathing difficulty, watery eyes, and post nasal drip with 
coughing.  

Physical examination of the nose was negative for evidence of 
sinus disease, nasal obstruction, nasal polyps, septal 
deviation, and any deformity of the nose.  Sense testing 
indicated anosmia and a 90 percent loss of taste.  The 
diagnosis was deviated nasal septum, status post septoplasty 
with residuals of anomisa and decreased taste.

Analysis

The Veteran's deviated septum, status post septoplasty is 
currently assigned a noncompensable disability evaluation 
under Diagnostic Code 6502 which provides for a 10 percent 
rating for a traumatic injury resulting in a nasal septum 
deviation causing a 50 percent obstruction of the nasal 
passage on both sides or a complete obstruction of one side.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (2008).

The Veteran's septum was noted to be mildly deviated upon 
examination until his May 2006 septoplasty when the deviation 
was corrected.  However, there is no objective evidence of a 
50 percent obstruction of the nasal passage on both sides or 
a complete obstruction of one side at any time during the 
claims period.  

The Veteran has reported difficulty breathing through his 
nose due to chronic congestion, but examination of the nasal 
passages upon VA examinations in June 2006 and December 2008 
were negative for any nasal obstruction.  Similarly, the 
Veteran's private physician found that the Veteran's nose was 
normal upon physical examination in December 2006.  
Furthermore, a September 2004 MRI of the Veteran's sinuses 
was unremarkable and a September 2005 MRI showed only very 
minimal thickening of the right sinus.  

Under 38 C.F.R. § 4.31, when the criteria for a compensable 
rating under a diagnostic code are not met, and the schedule 
does not provide for a zero percent evaluation, as in 
Diagnostic Code 6502, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

As the objective evidence of record does not establish that 
the Veteran's disability has most nearly approximated 50 
percent obstruction of the nasal passage on both sides or a 
complete obstruction of one side, the Board finds that his 
nasal deviation, status post septoplasty, most nearly 
approximates the currently assigned noncompensable disability 
evaluation.  

The Board has also considered whether a compensable 
evaluation is warranted under Diagnostic Code 6504 pertaining 
to loss of part of the nose or scars.  As the Veteran has not 
been found to have any loss of part of his nose or scarring, 
a compensable evaluation under this Diagnostic Code is not 
warranted.  38 C.F.R. § 4.97, Diagnostic Code 6504.

Similarly, a compensable evaluation is not warranted under 
Diagnostic Codes 6510-6514, for rating sinusitis, or 
Diagnostic Code 6522 for allergic or vasomotor rhinitis.  38 
C.F.R. § 4.97, Diagnostic Codes 6510-6514, 6522.  Because 
service connection has not been established for these 
conditions, it would not be appropriate to evaluate the 
deviated nasal septum on the basis of sinusitis or rhinitis. 
See 38 C.F.R. § 4.14 (the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service connected evaluation is to be avoided).  

In any event, the Veteran's symptomatology has not most 
nearly approximated the criteria associated with the 
diagnostic codes pertaining to sinusitis or rhinitis.  There 
is no X-ray evidence of these conditions, no evidence of 
incapacitating episodes due to sinusitis or rhinitis, or 
three to six episodes a year of headaches, pain, and 
discharge.  In addition, while sinusitis was noted at the 
VAMC in February 2004, the December 2008 VA examiner noted 
that there was no evidence of sinus disease.

Finally, with respect to the Veteran's complaints of loss of 
taste and smell, as noted above, the Veteran was granted 
service connection for a complete loss of taste and smell in 
a March 2009 rating decision.  Separate 10 percent rating 
were assigned, effective August 1, 2001.  These are the 
maximum ratings available under Diagnostic Codes 6275 and 
6276.  

The Board has considered whether there is any basis for 
granting a compensable rating for the Veteran's disability, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to the claim because the preponderance of 
the evidence is against the claim.  The disability does not 
approximate the criteria for a 10 percent rating.  38 C.F.R. 
§§ 4.7, 4.21 (2008).

Extra-schedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's deviated septum, status 
post septoplasty, has been manifested by symptoms such as a 
mildly deviated septum with no nasal obstruction, and 
complaints of chronic congestion.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability.  


ORDER

Entitlement to an initial compensable rating for a deviated 
septum, status post septoplasty is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


